PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/533,710
Filing Date: 7 Jun 2017
Appellant(s): Colgate-Palmolive Company



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 8, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 6, 2021 from which the appeal is taken is being maintained by the examiner.
The following ground of rejection is applicable to the appealed claims.
Claims 1, 2, 4-9, 20 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stookey (WO 2007/044819 – provided via IDS dated 6/7/2017). 
Stookey teaches an oral care composition comprising 0.001 to 5% taurine and a sufficient amount of water for processing (i.e. orally acceptable carrier) (p.11). The composition may be in the form of a wafer (i.e. lozenge) and contain stabilizers, emulsifiers, preservatives, etc. (p.12). The composition can also be applied as a mouthwash or mouth rinse (p.9). 
Where the instantly recited range overlaps or lies inside the prior art range, a prima facie case of obviousness exists. MPEP 2144.05. Further, it would have been prima facie obvious to combine elements taught by the prior art, such as including taurine and formulating as a mouthwash, to yield the predictable result of forming an oral care composition. MPEP 2143. 

(2) Response to Argument
Appellants argue that Stookey is non-analogous art because “it addresses an entirely different problem from that facing than the Appellants claimed invention” (Brief at p.6). Appellants submit Stookey is drawn to a food product and examiner has not demonstrated that the problem of making moist rations for dogs and cats, as taught by Stookey, is reasonably pertinent to the problem of making mouthwashes, dentifrices, toothpastes or tooth gels as instantly claimed. 
Examiner disagrees. The instant claims are drawn to an oral care composition comprising taurine… wherein the composition is selected from mouthwashes, dentifrices, toothpastes and tooth gels. The claims are examined under the broadest reasonable interpretation consistent with the specification as set forth in MPEP 2111. The instant specification does not provide any limiting definitions for mouthwashes, dentifrices, toothpastes or tooth gels. Stookey teaches the “prevention of dental plaque and dental calculus in animals” (Title). Stookey provides multiple suitable embodiments for doing so. In one embodiment, the cleaning composition takes the form of a food product and includes 0.001-5% taurine (p.11). Other suitable forms for the composition include  mouthwash and oral rinse (pp.9-10). Dental calculus forms on “the teeth of many animals, including domesticated dogs and cats, humans, and primates” (p.1). The removal of dental plaque is not only for cosmetic reasons, but also to prevent the microorganisms in plaque from causing gingivitis and periodontal disease (pp. 1-3). In humans, antimicrobial agents are applied in dentifrices and mouth rinses (p.2). For animals, antimicrobial agents are often applied to food products (pp.10-13). The composition of the invention may take the form of mouthwashes, rinses, powders, or an aqueous solution (p.9). Because the Stookey reference is drawn to the purpose of oral care, and more specifically to prevention of dental plaque and dental calculus in animals, Stookey is considered analogous art. Moreover, the BPAI found Stookey to be analogous art in the decision rendered August 4, 2020. 

Appellants argue that a skilled artisan would not have been motivated to modify Stookey with a reasonable expectation of success because taurine is only taught for inclusion in moist rations and not a mouthwash, dentifrice, toothpaste, or tooth gel. 
Examiner disagrees. The rejection is based in obviousness. As such, the cited prior art reference does not have to teach every limitation in a single embodiment. Here, Stookey teaches multiple suitable formulations for preventing dental plaque and calculus. A skilled artisan would have been motivated to pick and choose from the suitable components (i.e. taurine) and composition forms (i.e. mouthwash) taught by Stookey in order to arrive at the instantly claimed subject matter. The BPAI formerly stated:
Stookey teaches oral care compositions, in various formulations including both food rations, e.g., wafers, and traditional oral care compositions, e.g., mouthwashes. Moreover, the Examiner’s “picking and choosing” features from Stookey’s various formulations is “entirely proper in the making of a 103, obviousness rejection, where the Appellant must be afforded the opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art.” In re Arkley, 455 F.2d 586, 587-88 (C.C.P.A. 1972). (p.10 of BPAI decision dated August 4, 2020).

Here, the Appellant was afforded the opportunity to rebut the rejection with objective evidence, but has not done so. Accordingly, the argument is unpersuasive.  
 
Appellants submit that “Examiner has not demonstrated why there would have been a motivation to include taurine when Stookey specifically incorporates taurine into food products and specifically omits taurine from oral care products” (Brief at p.10). 
Examiner disagrees. Stookey is entitled: “Prevention of dental plaque and dental calculus in animals”. Stookey teaches “The present invention provides a method of inhibiting dental plaque and dental calculus on the teeth of a dental plaque- and calculus-forming animal, comprising contacting said teeth with a food product comprising an amount of an antimicrobial agent effective to inhibit dental plaque and an amount of a polycarboxylic acid sequestering agent effective to inhibit dental calculus”. (Summary of the Invention). Thus, the food product taught by Stookey is an oral care product.  “Antimicrobial agents for use in this invention include any antimicrobial agents that are suitable for use and effective in the oral cavity” (Stookey - Antimicrobial Agents). As such, a skilled artisan at the time of the invention would have been motivated to include taurine in a mouthwash or dentifrice. See also BPAI decision on August 4, 2020 at pp. 10-11. 

Appellants argue that the instantly recited range of 0.001-0.008 taurine is narrow with regard to the range taught by Stookey of 0.001-5.0%, so the rejection should be withdrawn. 
Examiner disagrees. MPEP 2144.05(I) states that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. Regarding this issue, the BPAI formerly stated:
Stookey’s range of taurine overlaps the claimed ranges recited by claims 1, 2, 20, and 21. “[T]he existence of overlapping or encompassing ranges shifts the burden to the Appellant to show that his invention would not have been obvious.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). (p.11 of BPAI decision dated August 4, 2020). 

Since Appellants have not presented any objective evidence of nonobviousness that is compared to the closest prior art, the argument remains unpersuasive. 

Appellants argue that Examiner has improperly relied upon Levis and Sherl in the final rejection. 
Examiner disagrees. Examiner merely provided these references to Appellants as a curtesy. They are not used in the rejection, nor relied upon for rendering the instant claims obvious. 

Appellants argue that they have identified the unexpected result of HSP 27 production in damaged gingival tissue when taurine is administered at 50ppm. Since Stookey does not teach or suggest anything regarding the production of HSP 27, Appellants submit that a skill artisan would have lacked motivation to add a low amount of taurine into an oral care composition selected from mouthwash, dentifrices, toothpastes and tooth gels. 
Examiner disagrees. MPEP 2144 allows the motivation proposed by the Examiner for obviousness to be different from that used by Appellants. Regarding the alleged unexpected result, the burden of demonstrating unexpectedness over the prior art falls upon Appellants. MPEP 716.02(b). To demonstrate such, Appellants must compare their results to the closest prior art. MPEP 716.02(e) and BPAI decision dated August 4, 2020 at pp.11-12). Appellants have not provided a direct comparison to the prior art, so their argument for unexpected results remains unpersuasive.  Examiner notes that even if Appellants were to demonstrate unexpectedness, the results must be commensurate in scope with the claims. Currently, the claims are substantially broader than tests provided by Appellants. Since Appellants have not met their burden, Appellants argument is unpersuasive. 

Appellants argue that claim 21 is nonobvious because “[t]here is no obvious way to optimize the amount of taurine for use in an oral care product based on the use of taurine in a pet food”. 
Examiner disagrees. Optimization is not used as a basis for the present rejection. Here, the instantly recited amount of taurine lies inside the range disclosed by the prior art, so the instantly recited amount is prima facie obvious. A discussion of how Appellants have not met their burden of overcoming the prima facie case of obviousness can be found above. Thus, Appellants argument is unpersuasive. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612
                                                                                                                                                                                                        Conferees:

/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Michael G Hartley/
Supervisory Patent Examiner, Art Unit 1618 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.